                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


MICHELLE WILLIAMS DRYDEN,

                   Plaintiff,
                                                     Case No. 20-cv-402-pp
      v.

ANDREW M. SAUL,

                   Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff’s affidavit indicates

that she is not employed, she is not married, and that she has no dependents

she is responsible for supporting. Dkt. No. 3 at 1. However, there are some

indications that the plaintiff does have children she is responsible for. The

plaintiff’s stated monthly income of $867 includes $509 in food stamps and


                                          1
$358 in child support. Id. at 2. The only expenses the plaintiff lists are $867 in

other household expenses. Id. at 2. The plaintiff does not own a car, her home,

or any other property of value, and she has no cash on hand or in a checking

or savings account. Id. at 3-4. The plaintiff states, “I only receive child support

and Food Stamps which I use for groceries, cell phone bill and anything else for

my two children. I live with a friend who pays all of the other bills and supports

me and my children. I have nothing left and I cannot afford the filing fees.” Id.

at 4. Despite this seeming contradiction, the plaintiff has demonstrated that

she cannot pay the $350 filing fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that she is seeking Social Security

disability benefits, that she has received an unfavorable decision from the

Commissioner, that she was disabled during the time period included in this

case and that the unfavorable conclusions and findings of fact by the

Commissioner when denying benefits are not supported by substantial

                                          2
evidence and/or are contrary to law and regulation. Dkt. No. 1 at 2. At this

early stage in the case, and based on the information in the plaintiff’s

complaint, the court concludes that there may be a basis in law or in fact for

the plaintiff’s appeal of the Commissioner’s decision, and that the appeal may

have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 18th day of March, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3
